DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 29 October 2021. The changes and remarks disclosed therein have been considered.
Claim 2 has been cancelled by Amendment. Therefore, claims 1, 3-20 are pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
marked as data responsive to a corresponding bit error rate (BER) of the second portion of the memory device exceeding a threshold BER”. This limitation cannot be found in the disclosure as originally filed and is therefore new matter. Claims 12-15 depend from claim 11 and therefore contain the same new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the invalid data" in claim 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yero (U.S 2007/0245067 A1) in view of Peterson et al (US 9,489,297 B2).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding Independent Claim 1, Yero, for example in Figs. 1-11, discloses an apparatus (included to/from Host; in Fig. 1 related in Figs. 2-11), comprising: a memory device (see for example in Fig. 1 related in Figs. 2-11) including a plurality of blocks (e.g., blocks; in Figs. 5-8 related in Figs. 1-4, 9-11); and a controller coupled to the memory device; and responsive to receiving a data erasure command (via 7; in Fig. 1 related in Figs. 2-11), perform a data erase operation on the memory device; (implied the steps of 103, 105, 107, 109; in Fig. 10 related in Figs. 1-9, 11); wherein the data erase operation performed on the memory device results in erasure of the number of first blocks indicated as valid (implied the number of erase operations are not exceeds this threshold; in Figs. 7-8 related in Figs. 1-6, 9-11; see paragraph [0047+], [0049+]) without erasing the number of second blocks indicated as invalid such that information associated with corresponding failing scenes of the number of second blocks are obtainable subsequent to performing the data erase operation (implied that when the number of 
However, Yero is silent with regard to: mark, while a first number of blocks of the plurality of blocks remains as valid, a second number of blocks of the plurality of blocks as invalid in response to respective memory operations performed on the second number of blocks having failed.
In the same field of endeavor, Peterson, for example in Figs. 1-12, discloses to: mark, while a first number of blocks of the plurality of blocks remains as valid (e.g., blocks 320; in Figs. 9-12 relate in Figs. 1-8), a second number of blocks of the plurality of blocks as invalid in response to respective memory operations performed on the second number of blocks having failed (e.g., metadata 912A-C; in Figs. 9-12 relate in Figs. 1-8).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Yero such as a memory array allow hot counts to be maintained independently of a controller (see for example in Figs. 1-11 of Yero) by incorporating the teaching of Peterson such as a computer system is configured to access a storage array that includes a plurality of storage blocks (see for example in Figs. 1-12 of Peterson), for the purpose of controlling the consolidating metadata in the storage array and improving wear leveling of memory cell (see Peterson; Col. 1, lines 64-67).
Regarding claim 3, the above Yero/Peterson, the combination disclose wherein the controller is configured to update, prior to perform the data erase operation, a table indicating 
Regarding claim 4, the above Yero/Peterson, the combination disclose wherein the controller is further coupled to a host and the data erasure command is received to the controller from the host (see for example in Figs. 1-11 of Yero and see also in Figs. 9-12 related in Figs.1-8 of Peterson, as discussed above).  
Regarding claim 5, the above Yero/Peterson, the combination disclose wherein the memory system comprises a plurality of NAND Flash memory devices in which a physical block is a unit of erasure and is configured to store a plurality of pages of data (see for example in Figs. 1-11 of Yero and see also in Figs. 9-12 related in Figs. 1-8 of Peterson, as discussed above).  
	Regarding claim 8, the above Yero/Peterson, the combination disclose the information associated with corresponding failing scenes of the number of second blocks comprises a raw bit error rate of each one of the number of second blocks (e.g., ECC; in Fig. 4 related in Figs. 1-3, 5-11; see paragraph [0050+] of Yero and see also in Figs. 9-12 related in Figs. 1-8 of Peterson, as discussed above).  
Regarding claim 9, the above Yero/Peterson, the combination disclose wherein the apparatus is a solid state drive (see for example in Figs. 1-11; see paragraph [0006] of Yero and see also in Figs. 9-12 related in Figs. 1-8 of Peterson, as discussed above).  
Regarding claim 10, the above Yero/Peterson, the combination disclose wherein the controller is configured to: update, subsequent to the data erase operation, a status of the number of first blocks previously indicated as valid to a free status; and maintain, subsequent to the data erase operation, a status of the number of second blocks as invalid (see for example in Figs. 1-.  
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yero (U.S 2007/0245067 A1) in view of Lee (US 9,361,997 B2).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding Independent Claim 11, Yero, for example in Figs. 1-11, discloses a method, comprising: receiving a data erasure command (implied the steps of 101; in Fig. 10 related in Figs. 1-9, 11) from a host (e.g., to/from Host; in Fig. 1 related in Figs. 2-11); responsive to receiving the data erasure command (see for example in Figs. 1-11), determining that: a first portion of a memory device marked as valid (within block 80 in plane N, and implied the number of erase operations are not exceeds this threshold; in Figs. 7-8 related in Figs. 1-6, 9-11; see paragraph [0047+], [0049+]); and performing a data erase operation on the first portion of the memory device (implied the number of erase operations are not exceeds this threshold; in Figs. 7-8 related in Figs. 1-6, 9-11; see paragraph [0047+], [0049+]); wherein the first portion of the memory device no longer stores the valid data as a result of the data erase operation (implied that when the number of erase operations exceeds this threshold, block may be disabled and indicated to be no longer available for storage of data; in Fig. 8 related in Figs. 1-7, 9-11; see paragraph [0049+]), while the second portion of the memory device still stores, subsequent to the data erase operation (implied the number of erase operations are not exceeds this threshold; in Figs. 7-8 related in Figs. 1-6, 9-11; see paragraph [0047+], [0049+]), the invalid data (implied that when the number of erase operations exceeds this threshold, block may be disabled and indicated to be 
However, Yero is silent with regard a second portion of the memory device marked as data responsive to a corresponding bit error rate (BER) of the second portion of the memory device exceeding a threshold BER.
In the same field of endeavor, Lee, for example in Figs. 1-31, discloses a second portion of the memory device marked as data responsive to a corresponding bit error rate (BER) of the second portion of the memory device exceeding a threshold BER (e.g., the verified memory cells are the erased cells, the read reclaim may not be performed and the selected memory block BLKa or the selected sub block may be closed; in Fig. 21 related in Figs. 1-20, 22-31; see Col. 29, lines 1-11).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Yero such as a memory array allow hot counts to be maintained independently of a controller (see for example in Figs. 1-11 of Yero) and the teaching of Peterson such as a computer system is configured to access a storage array that includes a plurality of storage blocks (see for example in Figs. 1-12 of Peterson) by incorporating the teaching of Lee such as storage device and methods of operating storage device (see for example in Figs. 1-31 of Lee), for the purpose of controlling the bit error rate BER of the verified memory cells is higher than or equal to the critical value, the read reclaim may be performed. If the read reclaim is performed, subsequent steps of the reliability verification read may be omitted. If the verified memory cells are the erased cells, the read 
Regarding claim 12, the above Yero/Peterson/Lee, the combination disclose further comprising transferring, subsequent to the data erase operation, invalid data from the second portion of the memory device to the host (e.g., to/from Host; in Fig. 1 related in Figs. 2-11 of Yero and see also in Fig. 21 related in Figs. 1-20, 22-31 of Lee, as discussed above).  
Regarding claim 13, the above Yero/Lee, the combination disclose wherein performing the data erase operation on the first portion of the memory device comprises erasing the valid data without erasing the invalid data (see for example in Figs. 1-11 of Yero and see also in Figs. 21 related in Figs. 1-20, 22-31 of Lee, as discussed above).  
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yero (U.S 2007/0245067 A1) in view of Peterson et al (US 9,489,297 B2), and further in view of Lee (US 9,361,997 B2). 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding Independent Claim 16, Yero, for example in Figs. 1-11, discloses a system (see for example in Figs. 1 related in Figs. 2-11), comprising: a host (e.g., to/from Host; in Fig. 1 related in Figs. 2-11); and a controller (e.g., 9; in Fig. 1 related in Figs. 2-11) coupled to a memory device (see for example in Figs. 1 related in Figs. 2-11) comprising a plurality of blocks (e.g., blocks; in Figs. 5-8 related in Figs. 1-4, 9-11), wherein: a first portion of the plurality of blocks indicated as valid (e.g., block 80 not exceed a threshold; in Fig. 8 related in Figs. 1-7, 9-11); and a second portion of the plurality of blocks that is indicated as invalid (as discussed 
However, the above Yero/Peterson are silent with regard that is indicated as invalid responsive to a corresponding bit error rate (BER) of the second portion of the plurality of blocks exceeding a threshold BER
In the same field of endeavor, Lee, for example in Figs. 1-31, discloses a second portion of the memory device marked as data responsive to a corresponding bit error rate (BER) of the second portion of the memory device exceeding a threshold BER (e.g., the verified memory cells are the erased cells, the read reclaim may not be performed and the selected memory block BLKa or the selected sub block may be closed; in Fig. 21 related in Figs. 1-20, 22-31; see Col. 29, lines 1-11).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Yero such as a memory array allow hot counts to be maintained independently of a controller (see for example in Figs. 1-11 of Yero) and the teaching of Peterson such as a computer system is configured to access a storage array that includes a plurality of storage blocks (see for example in Figs. 1-12 of Peterson) by incorporating the teaching of Lee such as storage device and methods of operating 
Regarding claim 17, the above Yero/Peterson/Lee, the combination discloses wherein: the host is further configured to cause the controller to retrieve data remaining in the second portion of the plurality of blocks (see for example in Figs. 1-11 of Yero with Peterson; in Figs. 9-12 related in Figs. 1-8, and see also in Fig. 21 related in Figs. 1-20, 22-31 of Lee, as discussed above); and the data remaining in the second portion of the plurality of blocks comprises information associated with corresponding failing scenes of the second portion of the plurality of blocks (see for example in Figs. 1-11 of Yero with Peterson; in Figs. 9-12 related in Figs. 1-8, and see also in Fig. 21 related in Figs. 1-20, 22-31 of Lee, as discussed above).  
Regarding claim 18, the above Yero/Peterson/Lee, the combination discloses wherein the controller is configured to, in response to receipt of the data erasure command from the host, erase the first portion indicated as valid without erasing the second portion indicated as invalid (see for example in Figs. 1-11 of Yero with Peterson; in Figs. 9-12 related in Figs. 1-8, and see also in Fig. 21 related in Figs. 1-20, 22-31 of Lee, as discussed above).  
Regarding claim 19,  the above Yero/Peterson/Lee, the combination disclose wherein the host is further configured to provide, along with the data erasure command, a trim command to the controller to cause the controller to update a table that lists statuses of each portion of the 
Regarding claim 20, the above Yero/Peterson/Lee, the combination disclose wherein blocks of the second portion are grown bad blocks (GBB) (see for example in Figs. 1-11 of Yero with Peterson; in Figs. 9-12 related in Figs. 1-8, and see also in Fig. 21 related in Figs. 1-20, 22-31 of Lee, as discussed above).    
Claims 6-7, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yero (U.S 2007/0245067 A1) in view of Peterson et al (US 9,489,297 B2) and further in view of Offenberg et al (U.S 2016/0013944 A1 hereinafter “Offenberg”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding claim 6, the above Yero/Peterson, the combination disclose wherein the controller is configured to destroy, to perform the data erase operation on the memory system, destroying a readability of the blocks of the plurality of first blocks (e.g., disable block; in Fig. 10 related in Figs. 1-9, 11 of Yero and see also in Figs. 1-12 of Peterson) as discussed above.
However, the above Yero/Peterson are silent with regard to changing information associated with an encryption key of an encryption key corresponding to the data stored in the plurality of first blocks.  
	In the same field of endeavor, Offenberg, for example in Figs. 1-8, discloses a memory device to sanitize data by securely erasing the data, changing information associated with an encryption key of the corresponding data; implied that “processing a first storage encryption key to produce the first thumbprint, directing the memory device to obliterate the first storage 
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Yero such as erase operation (see for example in Figs. 1-11 of Yero) and the teaching of Peterson such as a computer system is configured to access a storage array that includes a plurality of storage blocks (see for example in Figs. 1-12 of Peterson) by incorporating the teaching of Offenberg such as a memory device to sanitize data by securely erasing the data (see for example in Figs. 1-8 of Offenberg, for the purpose of controlling the performing a data sanitization process including: directing a memory device to sanitize data by securely erasing the data, generating an attestation confirming that the data was successfully sanitized, and signing the attestation using a first private key of an asymmetric cryptograph key pair to create a signed attestation (Offenberg, see paragraph [0003]).
	Regarding claim 7, the above Yero/Peterson/Offenberg, the combination disclose wherein the encryption key is stored in one of the plurality of first blocks (see for example in Figs. 1-11 of Yero with Peterson; in Figs. 1-12, and see also in Figs. 1-8 of Offenberg as discussed above).  
Regarding claim 14, the above Yero/Peterson/Offenberg, the combination disclose wherein performing a data erase operation on the first portion of the memory device comprises destroying a readability of memory cells of the first portion by changing information associated with an encryption key of an encryption key corresponding to the data stored in the first portion (see for example in Figs. 1-11 of Yero with Peterson; in Figs. 1-12, and see also in Figs. 1-8 of Offenberg as discussed above).  
.  
Response to Arguments
Applicant’s arguments, see remarks filed 29 October 2021, with respect to claims 1, 3-20 have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Peterson et al (US 9,489,297 B2), Lee (US 9,361,997 B2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825